DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           CYNTHIA CAPUTO,
                              Appellant,

                                      v.

                           MICHAEL CAPUTO,
                               Appellee.

                             No. 4D15-2455

                              [April 6, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No. 50-2013-DR-
004448XXXXSB-FZ.

   Cynthia Caputo, Jupiter, pro se.

    Jay A. Schwartz and Colleen E. Huott of Sachs Sax Caplan, Boca Raton,
for appellee.

PER CURIAM.

   The appeal in this case involved the former wife’s attempt to hold the
former husband in contempt for enrolling their child in day care in
Boynton Beach, near his place of employment. The trial court granted the
former husband’s motion to dismiss and awarded the former husband
attorney’s fees. We affirm all points on appeal regarding the dismissal
because contempt could not lie where the final judgment of dissolution did
not expressly address day care. See Wilcoxon v. Moller, 132 So. 3d 281,
286 (Fla. 4th DCA 2014). However, we write to dismiss the portion of the
appeal directed at the award of former husband’s attorney’s fees because
the order stated the amount was “to be determined at a subsequent
hearing.” “An order merely finding entitlement to attorneys’ fees is a non-
final, non-appealable order.” Alexopoulos v. Gordon Hargrove & James,
P.A., 109 So. 3d 248, 250 (Fla. 4th DCA 2013).

   Affirmed in part and dismissed in part.

STEVENSON, GROSS and FORST, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-